Per Curiam:
We think that the complaint clearly states a cause of action, and that the facts stated in the - opening do not so qualify the allegations of the complaint as to justify a dismissal of the complaint upon the opening. The judgment appealed from must be reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Smith, JJ.; McLaughlin, J., dissented. Judgment reversed and new trial ordered, costs to appellant to abide event.